 
CONSULTING AGREEMENT


This Consulting Agreement made and entered into as of this 4th day of February,
2010, by and between Russell B. Pace, Jr. (“Pace”) and Future Gas Holdings, Ltd
(“Buyer”).


WHEREAS, Buyer and JBM Energy Company, LLC (“JBM”) have entered into a Coal Buy
and Sell Agreement, and Buyer and Pace have entered into a Mineral Buy and Sell
Agreement and a Stock Agreement, all such agreements of even date herewith,


NOW, THEREFORE, as additional consideration for the execution of the aforesaid
Agreements and of the covenants and conditions hereinafter set forth, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


1.  
Pace agrees to provide consulting services to Buyer concerning the coal property
conveyed to Buyer by JBM and the other minerals conveyed to Buyer by Pace, upon
the terms and conditions hereinafter set forth.

2.  
Buyer agrees to pay Pace the following cash payments in U.S. Dollars:



a.  
Five Thousand U.S. Dollars ($5,000) on the first day of the month following the
closing date under the Coal Buy and Sell Agreement, and on the first day of each
following month during the term hereof or until terminated.  For this guaranteed
payment each month, Pace agrees to make himself available to perform consulting
services to Buyer five (5) days during each such month.

b.  
Buyer has the option to require Pace to perform consulting services for up to an
additional five (5) days during each month, in which event Buyer agrees to pay
Pace an additional One Thousand U.S. Dollars per day for the additional services
performed.

c.  
If Buyer wanted Pace to perform services in excess of ten (10) days per month,
it would be Pace's option as to whether or not to perform such additional
services, and over what additional period of time; if Pace elected to perform
such additional services Pace agrees that Buyer would pay him only Five Hundred
U.S. Dollars ($500) per day for such additional time.



3.  
In addition to the fees for services paid to Pace under paragraph 2 above, Buyer
agrees to reimburse Pace for the following expenses incurred by Pace in the
performance of his consulting services:

a.  
All travel expenses incurred by Pace for travel authorized by Buyer, including
coach airfare and fees, train, rental car or personal car at the rate of 50
cents per mile, taxi, gas, hotel, meals, and other legitimate travel expenses;
and

b.  
Entertainment for business purposes if authorized by Buyer; and

c.  
An allowance of Five Hundred U.S. Dollars ($500) per month for office and
secretarial services and expenses, including supplies, telephone, fax, etc.  The
$500 allowance shall be  paid to Pace on the first day of each month hereunder.

d.  
To support the reimbursement of the expenses under 3.a. and 3.b. above, Pace
will provide Buyer with receipts and documentation to support such
expense.  Buyer shall reimburse Pace within ten (10) days following receipt by
Buyer of Pace's billing and documentation.

4.  
Buyer will use its good faith efforts to advise Pace at least two (2) weeks in
advance when Buyer wishes Pace to provide his consulting services and to travel
on Buyer's behalf.  Pace agrees to make every good faith effort to make himself
available upon receipt of such 2 weeks notice and at other times subject to his
prior commitments.  If Pace gives Buyer notice of  his personal travel plans
prior to receiving Buyer's 2 weeks advance notice, Buyer agrees to respect
Pace's personal travel plans.  If Buyer's and Pace's schedules conflict, Pace
agrees to act in utmost good faith in an attempt to resolve the conflict in
Buyer's favor if important Buyer interests are involved.

5.  
This Consulting Agreement shall take effect upon the closing of the Coal Buy and
Sell Agreement and the Mineral Buy and Sell Agreement, and shall remain in
effect for a period of One (1) year thereafter, subject to the right and option
of Pace to extend this Consulting Agreement for two (2) successive one (1) year
terms by giving written notice to Buyer of his exercise of this option sixty
(60) days prior to the expiration of the initial one (1) year term or of any
extended term.  Pace's rights to further compensation under this Consulting
agreement shall terminate however, if the Coal Buy and Sell Agreement is
terminated by either party as authorized under said Coal Buy and Sell Agreement.



6.  
BREACH; REMEDIES

a.  
Buyer’s Breach:  In the event that Buyer fails to timely pay to Pace any payment
due hereunder, or fails to perform any agreement, covenant, representation or
warranty under this Consulting Agreement, Pace may at Pace’s option (i) deem
this Consulting Agreement terminated, null, void and of no further force and
effect at which time Buyer shall have no further rights or liabilities under
this Consulting Agreement, or (ii) initiate action for any other remedy at law
or in equity permitted under Montana law including, without limitations, an
action for specific performance.

b.  
Pace's Breach: In the event the Pace fails to perform any agreement, covenant,
representation or warranty under this Consulting Agreement, and Buyer is at that
time ready, willing and able to perform all obligations by Buyer to be
performed, Buyer may at Buyer’s option: (i) deem this Consulting Agreement
terminated, null, void and of no further force or effect, at which time Pace
shall have no further rights or liabilities under this Consulting Agreement, or
(ii) initiate action for any other remedy at law or in equity permitted under
Montana law including, without limitation, an action for specific performance.



7.  
INTEGRATIONS; SURVIVAL OF WARRANTIES; AMENDMENT

 
Buyer incorporates into this Consulting Agreement and hereby makes a part hereof
all of the "Representations and Warranties of Buyer on set forth in paragraph 9
of the Coal Buy and Sell Agreement between Buyer and JBM Energy Company, LLC of
even date herewith.  Unless otherwise agreed in writing, this Consulting
Agreement represents the entire understanding of the parties with respect to the
subject matter referenced, and supersedes all prior understandings and
agreements heretofore made by and between the parties; provided that the
parties’ respective warranties and representations shall survive execution of
this Consulting Agreement.  Neither this Consulting Agreement nor any provision
hereof may be amended, waived, modified or discharged except by an agreement in
writing signed by all parties.



8.  
ATTORNEY’S FEES

 
In the event of any litigation to construe and/or enforce the terms of this
Consulting Agreement, the party prevailing in such action shall be entitled to
recover its reasonable attorney’s fees and costs in addition to any other
damages or relief to which such party may be entitled.



9.  
FACSIMILE SIGNATURES

 
Both parties agree that facsimile signatures by any party will be treated as
original signatures for the purpose of this transaction.

 
10.  
NOTICES

 
Any and all notices required under this Consulting Agreement shall be in writing
and shall be served upon the respective parties at the addresses shown below or
to such other address as the parties may designate by written notice to the
other.

 
 
PACE:                                                                     
BUYER:



Russell B. Pace, Jr.                                            Future Gas
Holdings, Ltd
2139 Bybee’s Church Road                               P.O. Box 556, Main Street
Palmyra, VA  22963                                          Charletstown, Nevis
                                                                                 
Director: Roger Knox


 
Any notice to be given under this Consulting Agreement shall be sent by:

a.  
Certified mail, return receipt requested, in which case notice shall be deemed
delivered five (5) business days after deposit, postage prepaid in the United
States Mail; or

b.  
a nationally recognized overnight courier, in which case notice shall be deemed
delivered three (3) business days after deposit with that courier.



11.  
EXECUTION IN COUNTERPARTS; TELEFACSIMILE SIGNATURES

 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument; and the parties may execute copies sent by telefacsimile, and return
signed copies by telefacsimile.  Copies signed and returned by telefacsimile
shall be deemed and considered executed counterparts, but a party executing a
copy and transmitting same by telefacsimile shall promptly mail or overnight to
the other parties copies bearing the transmitting party’s original signature.



12.  
TIME IS OF THE ESSENCE

Time is of the essence in this Consulting Agreement.


13.  
CONFIDENTIALITY

 
Pace and Buyer shall not disclose any terms or provisions of this Consulting
Agreement to any other persons except to professionals who require such
information in the performance of this Consulting Agreement, and both parties
will treat all information disclosed to it as confidential information and will
not make further disclosure to third parties without the consent of the
disclosing party.





Executed as of this 4th day of February, 2010.




PACE: BUYER:


Future Gas Holdings, Ltd




__________________________________________________
Russell B. Pace, Jr.Roger Knox
IndividuallyDirector





